Title: To John Adams from C. W. F. Dumas, 13 February 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 13e. fevr. 1783

J’ai reçu les 2 respectables vôtres du 5 & du 7 court., la derniere mardi au soir directement, & la Iere. ce matin par Amsterdam.
Je prends part à votre inquiétude pour Mr. votre fils. Mais par les mesures que j’ai prises, j’espere que vous en serez bientôt quitte. J’ai donné un Extrait de votre Lettre du 7 accompagné d’un note signée de ma part, à Mr. le Duc de la Vauguyon, qui va l’envoyer au Ministre de France à Hambourg, qui est requis de faire les perquisitions nécessaires à Hambourg, Lubeck & Stralsund. J’ai donné pareil Extrait & note à Mr. D’Asp, qui va écrire aussi à Stockholm, à Elseneur, & à Coppenhague au ministre de Suede pour le même sujet. Dans ma note Mr. votre fils est requis de m’écrire & partir tout de suite pour se rendre ici. Je regrette seulement, que vous ne m’ayiez pas mis plutôt en oeuvre, pour vous épargner cette inquiétude, qui me fait de la peine.
Ne craignez aucune indiscrétion de ma part, Monsieur, quant à votre Lettre du 5. La persoñe que vous exceptez nom̃ément n’en saura rien sur mon honneur. J’ai fait confidence du contenu à Mrs. Van B——, Gr. & Visscher, qui viennent de sortir de chez moi, sous le sceau du secret; & je suis sûr d’eux.— Il faudra bien que l’affaire de la Navigation libre s’arrange à la satisfaction de tous; autrement ce seroit une boete de Pandore, dont une Puissance après l’autre deviendroit dupe à coup sûr.
Je vous rendrai confidence pour confidence; mais c’est entierement pour vous tout seul: c’est que le Ministre de la rep. pour l’Amérique, sera Mr. de Dedem Cousin de Mr. De Capelle du Pol. Cela étant, j’ai bonne opinion des liaisons futures de nos deux républiques: car nos patriotes sont sûrs de lui; & vont travailler pour le faire proposer par cette province, qui s’est réservé la proposition dans sa résolution à ce sujet.
Je Suis, Monsieur, avec grand respect, de votre Excellence / le très humble & / très-obéissant servit
Dumas

Dans une autre Lettre, j’espere de pouvoir vous confier aussi, Monsieur, avec certitude, pour qui l’on travaille, pour avoir la mission de cette rep. à la Cour de Londres: car ce ne sera pas pour Mr. De W.
P. S. Mr. de Dedem n’est plus un secret. Il va être proposé. Mr. Branzen le sait aussi
  
Translation

Sir
The Hague, 13 February 1783

I have received your two esteemed letters of 5 and 7 February, the latter arriving on Tuesday evening directly and the former this morning via Amsterdam.
I share your anxiety regarding your son. But in view of the steps I have taken, I trust you will soon be reassured. I have given an extract from your letter of 7 February, together with a note signed by me, to the Duc de La Vauguyon. He is going to send it to the French minister at Hamburg, who is instructed to make the necessary inquiries in Hamburg, Lübeck, and Stralsund. I gave the same extract and note to Mr. Asp; he too will write to Stockholm, Elsinore, and to the Swedish minister at Copenhagen. In my note, your son is required to write back to me and leave at once for The Hague. I only regret that you did not put me to work sooner, to spare yourself this worry, which distresses me.
You need fear no indiscretion on my part, sir, with regard to your letter of 5 February. The person you expressly exclude will know nothing of the matter, I swear. I have entrusted the contents to Mr. Van Berckel, Mr. Gyselaar, and Mr. Visscher; they have just left my house, sworn to secrecy, and I am sure of them all. The business of the freedom of the seas will have to be settled to everyone’s satisfaction; otherwise, it will be a Pandora’s box, entangling one power after another without fail.
I shall repay your confidence with another, but for your eyes only: the republic’s minister to America will be Mr. Dedem, cousin of Mr. Capellen tot den Pol. This gives me high hopes for the future relations between our two republics, for our patriots are sure of him. They will work to see he is put forward by this province, which has reserved to itself the resolution on this subject.
I am, sir, with great respect, your excellency’s very humble and very obedient servant
Dumas

In another letter I hope soon to tell you confidentially and with certainty who we are working to have nominated as the republic’s ambassador to London; for it will not be Mr. Van Welderen.
P. S. Mr. Dedem is no longer a secret. He will be put forward. Mr. Brantsen is aware of this too.
